INGRAHAM, J.
I am unable to concur in the affirmance of this judgment. It appeared in this case without dispute that the appellants’ contract was to build.the cellar walls of this house, and that they had nothing to do with the concrete upon which this wall was built; that the concrete was laid before these appellants did any work; that when they went to build the walls the inspector of the department of public buildings went there, and examined the concrete, and passed upon it; that the inspector told the defendants, “You can go ahead; I saw the concrete put in; it is a proper bottom.” There was also evidence to show that these defendants (appellants) built the avails upon this foundation, and the jury would have been justified in finding that the accident which happened was on account of the improper laying of the concrete upon which the cellar walls were built. The court charged the jury that if they should find, as a matter of fact, that the buildings collapsed by reason of faulty construction, bad workmanship, or material in the walls above the basement, they should find for the defendants; for they had nothing whatever to do with that portion of the structure. “If, on the other hand, you find that the buildings fell from defects in the material or workmanship in the basement or cellar, and that such were the responsible, direct, or proximate cause of the fall, find a verdict in favor of the plaintiff.” After the charge was. finished, counsel for the appellants asked the court to charge “that the work of the defendant Sess consisted simply of building the cellar walls on the rock foundation in front, and on the concrete prepared by the owner of .the buildings in the rear; that he had nothing to do with the concrete. There is no contradiction of the evidence in that respect at all,”—to which the court replied: “As between the owner and Sess, the contractor, that is right, but I decline to charge that as applying to the plaintiff.” The meaning of this request is clear, in view of what was actually said by the court. These appellants asked that the same rule be applied to the concrete under the walls, which the appellants were not to build, as the court had applied to the brick wadis above the cellar walls, with which the defendants had nothing to do. That the court plainly understood that request is evident from its answer, which, in effect, was that, in a dispute between the appellants and the owner, that would be a correct proposition, viz. that the appellants had nothing to do with the concrete under the walls which they had built, but that, as between the plaintiff and the appellants, that was not the law, and for that reason the court declined to charge the jury as requested. I think this was error. There was no evidence *1094tending to show that these appellants had anything to do with the concrete upon which their walls were built. The burden was on the plaintiff to prove that the accident happened because of the negligence of these defendants, and the only evidence in the case in relation to the concrete underneath the walls that the appellants built was that the appellants had nothing to- do with the laying of such concrete, or preparing the foundation upon which the cellar walls were built. As the plaintiff failed to prove that the defendants were responsible in any way for any defects in that concrete, or that from its appearance a prudent person would have refrained from building a wall upon it, if the accident happened in consequence of the improper preparation of the concrete for the cellar wall, these appellants were not liable. I think it wras error to refuse to charge as requested, and that the judgment should be reversed.
VAU BRUNT, P. J., concurs.